Title: To James Madison from Samuel McDowell, 16 December 1816
From: McDowell, Samuel
To: Madison, James


        
          Dear Sir,
          Mercer County Kentucky December 16th 1816
        
        From an acquaintenc with your Excellency in the year 1775 and 76 &c. in the Convention and assembly of Virginia I take liberty to recommend to your Exellency a gentleman who I understand wishes to be apointed Marshal of the State of Indianna. His name is William McBride. If your Exellency Should think Proper to appoint him I Pledge my Self he will do honor to himself and also do honor to the Government that he Serves. I have Been well acquainted with the gentleman for more than twenty years and I know him to be houst [honest] and Industerous and well qualefied to do the duties of the office. If you Excellency Should Please to appoint him Marshall you will oblige Dear Sir your Sincere friend And most obedient and very Humbe Servt
        
          Saml: Mcdowell
        
      